10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
FREDERICK H. SHULL, JR., Case No.: 2:18-cv-01781-APG-PAL
Plaintif`f` Order Denying Pending Motions
v. [ECF Nos. 8, 20, 24, 25, 33, 39, 40, 44, 47,

48, 50, 53, 54, 55, 56]
THE UNIVERSITY OF QUEENSLAND,
THE OCHSNER MEDICAL GROUP,
GEOFF McCOLL, LEONARDO SEOANE,
THE U.S. DEPARTMENT OF EDUCTION
Via THE SECRETARY OF THE U.S.
DEPARTMENT OF EDUCATION,

Defendants

 

 

 

 

1 granted the motion to dismiss filed and joined by defendants Ochsner Clinic
Foundation, The University of Queensland, Geoff McColl, and Leonardo Seoane. ECF No. 68.
Plaintiff` Frederick H. Shull, Jr. has filed numerous motions in this case, most of Which are now
rendered moot because of my ruling that this court lacks personal jurisdiction over those
defendants

l therefore deny the following motions as moot: ECF Nos. 20, 24, 25, 39, 40, 44, 47, 48,
50, 53, 54, 55.

l deny the defendants’ motion to strike (ECF No. 56) as moot.

Shull’s motion to amend (ECF No. 33) does not attach a propose amended complaint (in
violation of Local Rule 15-1(a)), and it does not explain how he Would amend the complaint to
make it viable. Regardless, amendment Would be futile because this court lacks personal
jurisdiction over defendants Ochsner Clinic Foundation, The University of Queensland, Geoff

McColl, and Leonardo Seoane. Therefore, the motion to amend (ECF No. 33) is denied.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Finally, Shull has filed a “Petition for Writ of Mandate Upon the U.S. Department of`
Education.” ECF No. 8. lt is unclear what Shull seeks to accomplish by that Petition. He
requests that I “decide all relevant questions law and interpret statutory provisions concerning
the U.S. Depart of Education’s actions and arrangements with” the other defendants, and that l
rule in his favor that the defendants’ contractual practices were “unconstitutionally
discriminatory on the basis of national origin.” ECF No. 8 at 6. Shull’s Complaint (ECF No. 15)
contains his claims against the defendants, including against the United States Department of
Education. Thus, there appears to be no basis for a Petition for Writ of Mandate (ECF No. 8). l
deny the Petition without prejudice.

DATED this 9th day of` January, 2019.

///
(V/M

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

